Exhibit 99.4 DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING BY NEW AVENTINE, L.L.C., a Delaware limited liability company, Trustor and NEW DTRS LA JOLLA, L.L.C., a Delaware limited liability company, Operating Lessee TO FIRST AMERICAN TITLE INSURANCE COMPANY, as Trustee for the benefit of METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, AND METLIFE BANK, N.A., a national banking association collectively, as Beneficiary August 31, 2007 TABLE OF CONTENTS Page ARTICLE IGRANT OF SECURITY 2 Section 1.1 REAL PROPERTY GRANT 2 Section 1.2 PERSONAL PROPERTY GRANT 4 Section 1.3 CONDITIONS TO GRANT 4 ARTICLE IITRUSTOR COVENANTS 4 Section 2.1 DUE AUTHORIZATION, EXECUTION, AND DELIVERY 4 Section 2.2 PERFORMANCE BY TRUSTOR 5 Section 2.3 WARRANTY OF TITLE 5 Section 2.4 TAXES, LIENS AND OTHER CHARGES 5 Section 2.5 ESCROW DEPOSITS 6 Section 2.6 CARE AND USE OF THE PROPERTY 7 Section 2.7 COLLATERAL SECURITY INSTRUMENTS 8 Section 2.8 SUITS AND OTHER ACTS TO PROTECT THE PROPERTY 8 Section 2.9 LIENS AND ENCUMBRANCES 9 ARTICLE IIIINSURANCE 9 Section 3.1 REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES 9 Section 3.2 ADJUSTMENT OF CLAIMS 12 Section 3.3 ASSIGNMENT TO BENEFICIARY 12 ARTICLE IVBOOKS, RECORDS AND ACCOUNTS 12 Section 4.1 BOOKS AND RECORDS 12 Section 4.2 PROPERTY REPORTS 13 Section 4.3 ADDITIONAL MATTERS 13 ARTICLE VLEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY 14 Section 5.1 TRUSTOR’S REPRESENTATIONS AND WARRANTIES 14 Section 5.2 ASSIGNMENT OF LEASES 14 Section 5.3 PERFORMANCE OF OBLIGATIONS 15 Section 5.4 SUBORDINATE LEASES 15 Section 5.5 LEASING COMMISSIONS 15 -i- TABLE OF CONTENTS (continued) Page ARTICLE VIENVIRONMENTAL HAZARDS 15 Section 6.1 REPRESENTATIONS AND WARRANTIES 15 Section 6.2 REMEDIAL WORK 16 Section 6.3 ENVIRONMENTAL SITE ASSESSMENT 16 Section 6.4 UNSECURED OBLIGATIONS 16 Section 6.5 HAZARDOUS MATERIALS 17 Section 6.6 REQUIREMENTS OF ENVIRONMENTAL LAWS 18 ARTICLE VIICASUALTY, CONDEMNATION AND RESTORATION 19 Section 7.1 TRUSTOR’S REPRESENTATIONS 19 Section 7.2 RESTORATION 19 Section 7.3 CONDEMNATION 20 Section 7.4 REQUIREMENTS FOR RESTORATION 21 ARTICLE VIIIREPRESENTATIONS OF TRUSTOR 22 Section 8.1 ERISA 22 Section 8.2 NON-RELATIONSHIP 23 Section 8.3 NO ADVERSE CHANGE 23 Section 8.4 FOREIGN INVESTOR 23 Section 8.5 US PATRIOT ACT 23 ARTICLE IXEXCULPATION AND LIABILITY 24 Section 9.1 LIABILITY OF TRUSTOR 24 ARTICLE XCHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY 25 Section 10.1 CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION 25 Section 10.2 PROHIBITION ON SUBORDINATE FINANCING 25 Section 10.3 RESTRICTIONS ON ADDITIONAL OBLIGATIONS 25 Section 10.4 STATEMENTS REGARDING OWNERSHIP 26 ARTICLE XIDEFAULTS AND REMEDIES 26 Section 11.1 EVENTS OF DEFAULT 26 Section 11.2 REMEDIES UPON DEFAULT 27 Section 11.3 APPLICATION OF PROCEEDS OF SALE 28 -ii- TABLE OF CONTENTS (continued) Page Section 11.4 WAIVER OF JURY TRIAL 29 Section 11.5 BENEFICIARY’S RIGHT TO PERFORM TRUSTOR’S OBLIGATIONS 29 Section 11.6 BENEFICIARY REIMBURSEMENT 29 Section 11.7 FEES AND EXPENSES 29 Section 11.8 WAIVER OF CONSEQUENTIAL DAMAGES 29 Section 11.9 INDEMNIFICATION OF TRUSTEE 29 Section 11.10 ACTIONS BY TRUSTEE 30 Section 11.11 SUBSTITUTION OF TRUSTEE 30 ARTICLE XIITRUSTOR AGREEMENTS AND FURTHER ASSURANCES 30 Section 12.1 PARTICIPATION AND SALE OF LOAN 30 Section 12.2 REPLACEMENT OF NOTE 31 Section 12.3 TRUSTOR’S ESTOPPEL 31 Section 12.4 FURTHER ASSURANCES 31 Section 12.5 SUBROGATION 31 ARTICLE XIIISECURITY AGREEMENT 32 Section 13.1 SECURITY AGREEMENT 32 Section 13.2 REPRESENTATIONS AND WARRANTIES 32 Section 13.3 CHARACTERIZATION OF PROPERTY 32 Section 13.4 PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS 33 ARTICLE XIVMISCELLANEOUS COVENANTS 33 Section 14.1 NO WAIVER 33 Section 14.2 NOTICES 33 Section 14.3 HEIRS AND ASSIGNS; TERMINOLOGY 34 Section 14.4 SEVERABILITY 34 Section 14.5 APPLICABLE LAW 34 Section 14.6 CAPTIONS 34 Section 14.7 TIME OF THE ESSENCE 34 Section 14.8 NO MERGER 34 Section 14.9 NO MODIFICATIONS 35 -iii- DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING DEFINED TERMS Execution Date: August 31, 2007 Note:Two promissory notes made by New Aventine, LLC, each dated as of the Execution Date, (i)one to the order of Metropolitan Life Insurance Company, a New York Corporation (the “Metropolitan Note”) in the principal amount of $72,500,000.00; and (ii)one to the order of MetLife Bank, N.A., a national banking association (“MetLife Bank Note”) in the principal amount of $25,000,000.00 (the Metropolitan Note and the MetLife Bank Noteare herein collectively referred to as the “Note”) Beneficiary & Address: Collectively, Metropolitan Life Insurance Company, a New York corporation (“MetLife”), and MetLife Bank, N.A., a national banking association (“MetLife Bank”) c/o Metropolitan Life Insurance Company 10 Park Avenue Morristown, New Jersey 07962 Attention:Senior Vice President Real Estate Investments and: Metropolitan Life Insurance Company 333 South Hope Street, Suite 3650 Los Angeles, California 90071 Attention:Regional Director Trustor & Address: New Aventine, L.L.C. Before September 15, 2007 New Aventine, L.L.C. c/o 77 West Wacker Drive, Suite 4600 Chicago, IL 60601 And After September 15, 2007 1 New Aventine, L.L.C. 200 West Madison, Suite 1700, Chicago, Illinois 60606 in each case with a copy to: Perkins Coie LLP 131 South Dearborn Avenue, Suite 1700 Chicago, Illinois 60603 Attn:Bruce A. Bonjour Operating Lessee & Address: New DTRS La Jolla, L.L.C. Before September 15, 2007 New DTRS La Jolla, L.L.C. c/o 77 West Wacker Drive, Suite 4600 Chicago, IL 60601 And After September 15, 2007 New DTRS La Jolla, L.L.C. 200 West Madison, Suite 1700, Chicago, Illinois 60606 in each case with a copy to: Perkins Coie LLP 131 South Dearborn Avenue, Suite 1700 Chicago, Illinois 60603 Attn:Bruce A. Bonjour Trustee & Address: First American Title Insurance Company National Commercial Services 30 North LaSalle St., Suite 310, Chicago, IL 60602 2 Liable Party & Address: Before September 15, 2007 SHC Aventine II, L.L.C., c/o 77 West Wacker Drive, Suite 4600 Chicago, IL 60601 And After September 15, 2007 SHC Aventine II, L.L.C., 200 West Madison, Suite 1700, Chicago, Illinois 60606 in each case with a copy to: Perkins Coie LLP 131 South Dearborn Avenue, Suite 1700 Chicago, Illinois 60603 Attn:Bruce A. Bonjour Property: The Hyatt Regency at Aventine Hotel consisting of 419 guest rooms, including a three story, approximately 32,000 square foot sports facility and Trustor’s lessee’s interest in the restaurant property known as Café Japengo, located at the Property. County and State in which the Property is located: San Diego County, State of California Use:Hotel, retailand related uses Insurance: Commercial General Liability Required Liability Limits $50,000,000.00 Auto Liability: $1,000,000.00 owned/hired/non-owned Address for Insurance Notification: Metropolitan Life Insurance Company 10 Park Avenue Morristown, New Jersey 07962 Attention: Insurance Manager Loan Documents:The Note, this Deed of Trust and any other documents related to the Note and/or this Deed of Trust and all renewals, amendments, modifications, restatements and extensions of these documents, except the Indemnity Agreement and the Guaranty.Indemnity Agreement:Unsecured Indemnity Agreement dated as of the Execution Date and executed by Trustor and Liable Party in favor of Beneficiary. Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party in favor of Beneficiary. The Indemnity Agreement and the Guaranty are not Loan Documents and shall survive repayment of the Loan or other termination of the Loan Documents. 3 favor of Beneficiary. Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party in favor of Beneficiary. The Indemnity Agreement and the Guaranty are not Loan Documents and shall survive repayment of the Loan or other termination of the Loan Documents. This DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (this “Deed of Trust”) is entered into as of the Execution Date by Trustor to Trustee for the benefit of Beneficiary with reference to the following Recitals: RECITALS A.This Deed of Trust secures: (1) the payment of the indebtedness evidenced by the Note with interest at the rates set forth in the Note, together with all renewals, modifications, consolidations and extensions of the Note, the initial Advance, all additional advances or fundings made by Beneficiary, and any other amounts required to be paid by Trustor under any of the Loan Documents, (collectively,the “Secured Indebtedness”, and sometimes referred to as the “Loan”) and (2) the full performance by Trustor and/or Operating Lessee as applicable of all of the terms, covenants and obligations set forth in any of the Loan Documents. B.Trustor makes the following covenants and agreements for the benefit of Beneficiary or any party designated by Beneficiary, including any prospective purchaser of the Loan Documents or participant in the Loan, and their respective officers, employees, agents, attorneys, representatives and contractors (all of which are collectively referred to as, “Beneficiary”) and Trustee. C.Operating Lessee is executing this Deed of Trust for the purpose of (i) confirming and agreeing to be bound by the representations, warranties, covenants and agreements of Operating Lessee herein and (ii) confirming the Grant of Security by Operating Lessee in Article I of this Deed of Trust. NOW, THEREFORE, IN CONSIDERATION of the Recitals and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Trustor agrees as follows: ARTICLE I GRANT OF SECURITY Section 1.1REAL PROPERTY GRANT. Trustor and/or Operating Lessee as applicable irrevocably sells, transfers, grants, conveys, assigns and warrants to Trustee, its successors and assigns, in trust, with power of sale and right of entry and possession, all of Trustor’s present and future estate, right, title and interest in and to the following which are collectively referred to as the “Real Property”: (1)that certain real property located in the County and State which is more particularly described in Exhibit “A” attached to this Deed of Trust or any portion of the real property;all easements, rights-of-way, gaps, strips and gores of land; streets and alleys; sewers and water rights; privileges, licenses, tenements, and appurtenances 4 appertaining to the real property, and the reversion(s), remainder(s), and claims of Trustor and/or Operating Lessee as applicable with respect to these items,and the benefits of any existing or future conditions, covenants and restrictions affecting the real property (collectively, the “Land”); (2)all things now or hereafter affixed to or placed on the Land, including all buildings, structures and improvements,all Fixtures (as defined below) and all machinery, elevators, boilers, building service equipment (including, without limitation, all equipment for the generation or distribution of air, water, heat, electricity, light, fuel or for ventilating or air conditioning purposes or for sanitary or drainage purposes or for the removal of dust, refuse or garbage), partitions, appliances, furniture, furnishings, building materials, supplies, computers and software, restaurant equipment, window coverings and floor coverings, lobby furnishings, and other property now or in the future attached, or installed in the improvements and all replacements, repairs, additions, or substitutions to these items (collectively, the “Improvements”); (3)all equipment, machinery, fixtures, and other items of property required for or incidental to the use of the Property as a hotel, including all components thereof, now or hereafter permanently affixed to or incorporated into the Improvements, including, without limitation, all furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting, ventilating, refrigerating, incineration, air and water pollution control, waste disposal, air-cooling and air-conditioning systems and apparatus, sprinkler systems and fire and theft protection equipment, all of which to the greatest extent permitted by law are hereby deemed by the parties hereto to constitute real estate, together with all replacements, modifications, alterations and additions thereto (collectively, the “Fixtures”); (4)all present and future income, rents, revenue, profits, proceeds, hotel room income, and income of any kind derived directly or indirectly by Trustor, or Operating Lessee from or in connection with the Property, (including, without limitation, all revenues from (w) rentals or other payments from hotel guests, tenants, lessees, licensees or concessionaires whether on a cash basis or credit, paid or collected, and (x) the sale of food and beverages that are prepared at the Property and sold or delivered on or off the Property (including, without limitation, revenues from mini-bars), whether for cash or for credit, including in respect of guest rooms, banquet rooms, meeting rooms and other similar rooms and (y)gross revenue from the rental of banquet, meeting and other similar rooms, and (z) parking income and revenues), and all other benefits from the Land and/or Improvements and all deposits made with respect to the Land and/or Improvements, including, but not limited to, any security given to utility companies by Trustor and/or Operating Lessee as applicable, any advance payment of real estate taxes or assessments, or insurance premiums made by Trustor and/or Operating Lessee as applicable and all claims or demands relating to such deposits and other security, including claims for refunds of tax payments or assessments, and all insurance proceeds payable to Trustor and/or Operating Lessee as applicable in connection with the Land and/or Improvements whether or not such insurance coverage is specifically required under the terms of this Deed of Trust (“Insurance Proceeds”) (all of the items set forth in this paragraph are referred to collectively as “Rents and Profits”); 5 (5)all rights of Trustor or Operating Lessee in and to accounts receivables, arising from the operation of the Property, to payment for goods sold or leased, for services rendered, or for the rental or use of the Property, whether or not yet earned by performance, including, without limiting the generality of the foregoing, (i) all accounts arising from the operation of the Property, and (ii) all rights to payment from any consumer credit or charge card organization or entity (such as or similar to the organizations or entities which sponsor and administer the American Express Card, the Visa Card, the Carte Blanche Card and the Master Card).Accounts Receivable shall include all of the foregoing rights to payment, whether now existing or hereafter created, and all substitutions therefor, proceeds thereof (whether cash or non-cash, movable or immovable, tangible or intangible) received upon the sale, exchange, transfer, collection or other disposition thereof or substitution therefor, and all of the proceeds from all of the foregoing, subject however to the rights of Manager under the Management Agreement; (6)all rights of Trustor and/or Operating Lessee as applicable under that certain management agreement dated as of September 20, 1985 by and between Trustor’s predecessor in interest and Hyatt Corporation (“Manager”) as amended by that Letter Agreement dated July 25, 1986, that Amendment, Assignment, Assumption and Consent dated July 24, 1987, that Amendment to Management Agreement dated August 31, 1988,and that Amendment to Management Agreement dated June 30, 1999 (collectively, the “Management Agreement”); (7)all rights of Trustor under that certain Operating Lease dated August 31, 2007, between Trustor and New DTRS La Jolla, L.L.C., a Delaware limited liability company (“Operating Lessee”), as hereafter amended or supplemented (the “Operating Lease”). (8)all rights of Trustor under that certain Owner Agreement dated August 31, 2007, between Trustor, Operating Lessee and Manager, as hereafter amended or supplemented (the “Owner Agreement”). (9)all rights of Trustor and/or Operating Lessee as applicable under any Interest Rate Cap Agreement (as defined in Section 2.9): (10)all rights of Trustor and/or Operating Lessee as lessee, under that certain RestaurantLease dated July 2, 1999, between Trustor’s predecessor-in-interest and WXI/AVE Real Estate Limited Partnership., a Delaware limited partnership, as lessor, as hereafter amended or supplemented (the “Restaurant Lease”). (11)all damages, payments and revenue of every kind that Trustor and/or Operating Lessee as applicable may be entitled to receive, from any person owning or acquiring a right to the oil, gas or mineral rights and reservations of the Land; (12)all proceeds and claims arising on account of any damage to, or Condemnation (as hereinafter defined) of any part of the Land and/or Improvements, and all causes of action and recoveries for any diminution in the value of the Land and/or Improvements; 6 (13)all authorizations, licenses and permits, including without limitation, operating permits, liquor licenses and all other authorizations or permits necessary or appropriate for the Improvements to be fully operated as a first-class hotel (“Hotel Licenses and Permits”); (14)all, guaranties, warranties, franchise agreements, permits, or certificates relating to the ownership, use, operation or maintenance of the Land and/or Improvements; and (15)all names by which the Land and/or Improvements may be operated or known, and all rights to carry on business under those names, and all trademarks, trade names, and goodwill relating to the Land and/or Improvements. TO HAVE AND TO HOLD the Real Property, unto Trustee, its successors and assigns, in trust, for the benefit of Beneficiary, its successors and assigns, forever subject to the terms, covenants and conditions of this Deed of Trust. Section 1.2PERSONAL PROPERTY GRANT.Trustor and/or Operating Lessee as applicable irrevocably sells, transfers, grants, conveys, assigns and warrants to Beneficiary, its successors and assigns, a security interest in Trustor’s interest, and to the extent permissible under the Operating Lease and the Owner Agreement, Operating Lessee’s interest, in the following personal property which is collectively referred to as “Personal Property”: (1)any portion of the Real Property which may be personal property, and all other personal property, whether now existing or acquired in the future which isattached to, appurtenant to, or used in the construction or operation of, or in connection with, the Real Property; (2)all rights to the use of water, including water rights appurtenant to the Real Property, pumping plants, ditches for irrigation, all water stock or other evidence of ownership of any part of the Real Property that is owned by Trustor and/or Operating Lessee as applicable in common with others and all documents of membership in any owner’s association or similar group; (3)all plans and specifications prepared for construction of the Improvements; and all contracts and agreements of Trustor and/or Operating Lessee as applicable relating to the plans and specifications or to the construction of the Improvements; (4)all furniture, fixtures and equipment and other items of property located on or used in connection with the Real Property or its occupancy or operation, including all furniture, furnishings, wall coverings, fixtures and hotel equipment and systems located at, or used in connection with, the operation of the Property as a Hotel, together with all replacements therefor and additions thereto, including, without limitation, (i) all equipment and systems required for the operation of kitchens and bars, if any, laundry and dry cleaning facilities, (ii)office equipment, (iii)dining room wagons, materials handling equipment, cleaning and engineering equipment, (iv)telephone and computerized accounting systems, (v) vehicles and (vi) and any other items customarily included within “property and equipment” for hotel properties similar to the Property (“FF&E”); 7 (5)all, general intangibles, letter of credit rights, commercial tort claims, deposit accounts, documents, instruments and chattel paper and all substitutions, replacements of, and additions to, any of the these items; (6)all rights of Trustor and Operating Lessee in and to the Hotel Operating Account, the Fund for Replacement of and Additions to Furnishings and Equipment and any and all other accounts held by Manager pursuant to the terms of theManagement Agreement for the benefit of Trustor and/or Operating Lessee; (7)all sales agreements, deposits, escrow agreements, other documents and agreements entered into with respect to the sale of any part of the Real Property, and all proceeds of the sale; and (8)all proceeds from the voluntary or involuntary disposition or claim respecting any of the foregoing items (including judgments, condemnation awards or otherwise). All of the Real Property and the Personal Property are collectively referred to as the “Property.” Section 1.3CONDITIONS TO GRANT.If Trustor shall pay to Beneficiary the Secured Indebtedness, at the times and in the manner stipulated in the Loan Documents, and if Trustor and/or Operating Lessee as applicable shall perform and observe each of the terms, covenants and agreements set forth in the Loan Documents, then this Deed of Trust and all the rights granted by this Deed of Trust shall be released by Trustee and/or Beneficiary in accordance with the laws of the State. ARTICLE II TRUSTOR COVENANTS Section 2.1DUE AUTHORIZATION, EXECUTION, AND DELIVERY. (a)Trustor represents and warrants that the execution of the Loan Documents and the Indemnity Agreement have been duly authorized and there is no provision in the organizational documents of Trustor requiring further consent for such action by any other entity or person. (b)Trustor represents and warrants that it is duly organized, validly existing and is in good standing under the laws of the state of its formation and in the State, that it has all necessary licenses, authorizations, registrations, permits and/or approvals to own its properties and to carry on its business as presently conducted. (c)Trustor represents and warrants that the execution, deliveryand performance of the Loan Documents will not result in Trustor’s being in default under any provision of its organizational documents or of any deed of trust, mortgage, lease, credit or other agreement to which it is a party or which affects it or the Property. 8 (d)Trustor represents and warrants that the Loan Documents and the Indemnity Agreement have been duly authorized, executed and delivered by Trustor and constitute valid and binding obligations of Trustor which are enforceable in accordance with their terms. Section 2.2PERFORMANCE BY TRUSTOR; HOTEL LICENSES AND PERMITS . (a)Trustor shall pay the Secured Indebtedness to Beneficiary and shall keep and perform each and every other obligation, covenant and agreement of the Loan Documents. (b)Trustor represents and warrants that the Hotel Licenses and Permitsnecessary or appropriate for the Improvements to be fully operated as a first-class hotel shall have been validly obtained, paid for and be in full force and effect. Section 2.3WARRANTY OF TITLE TO REAL PROPERTY AND FF&E . (a)Trustor warrants that it holds marketable and indefeasible fee simple absolute title to the Real Property (except the Restaurant Lease) , and that it has the right and is lawfully authorized to sell, convey or encumber the Property (except the Restaurant Lease) subject only to those property specific exceptions to title recorded in the real estate records of the County and contained in Schedule B-1 and B-2 of the title insurance policy or policies which have been approved by Beneficiary (the “Permitted Exceptions”).The Property is free from all due and unpaidtaxes, assessments andmechanics’ and materialmen’s liens. (b)All FF&E have been paid for in full. (c)Trustor further covenants to warrant and forever defend Beneficiary and Trustee from and against all persons claiming any interest in the Property. (d)Trustor and/or Operating Lessee, as applicable warrants that it holds a leasehold interest in the Restaurant Lease, and that it has the right and is lawfully authorized to sell, convey or encumber the Restaurant Lease (in accordance with the terms of the Restaurant Lease).The premises demised by Trustor and/or Operating Lessee under the Restaurant Leaseis free from all due and unpaidtaxes, assessments andmechanics’ and materialmen’s liens. Trustor and/or Operating Lessee, as applicable further covenants to warrant and forever defend Beneficiary and Trustee from and against all persons claiming any interest in the Restaurant Lease or the premises demised under the Restaurant Lease. Section 2.4TAXES, LIENS AND OTHER CHARGES. (a)Unless otherwise paid to Beneficiary as provided in Section 2.5, Trustor and/or Operating Lessee as applicable shall pay all real estate and other taxes and assessments which may be payable, assessed, levied, imposed upon or become a lien on or against any portion of the Property (all of the foregoing items are collectively referred to as the “Imposition(s)”).The Impositions shall be paid not later than the dates on which the particular Imposition would become delinquent and Trustor shall produce to Beneficiary receipts of the imposing authority, or other evidence reasonably satisfactory to Beneficiary, evidencing the payment of the Imposition in full.If Trustor and/or Operating Lessee as applicable elects by 9 appropriate legal action to contest any Imposition, Trustor shall first deposit cash (or other security approved by Beneficiary such as a bond or letter of credit) with Beneficiary as a reserve in an amount which Beneficiary determines is sufficient to pay the Imposition plus all fines, interest, penalties and costs which may become due pending the determination of the contest. If Trustor deposits this sum or alternative security with Beneficiary, Trustor shall not be required to pay the Imposition provided that the contest operates to prevent enforcement or collection of the Imposition, or the sale or forfeiture of, the Property, and is prosecuted with due diligence and continuity.Upon termination of any proceeding or contest and any appeal thereof, Trustor shall pay the amount of the Impositionas finally determined in the proceeding or contest.Provided that there is not then an Event of Default (as defined in Section 11.1), the monies or alternative security which have been deposited with Beneficiary pursuant to this Section shall be applied toward such payment and the excess, if any, shall be returned to Trustor. (b)In the event of the passage, after the Execution Date, of any law which deducts from the value of the Property, for the purposes of taxation, any lien or security interest encumbering the Property, or changing in any way the existing laws regarding the taxation of mortgages, deeds of trust and/or security agreements or debts secured by these instruments, or changing the manner for the collection of any such taxes, and the law has the effect of imposing payment of any Impositions upon Beneficiary, at Beneficiary’s option, the Secured Indebtedness may be declared by Beneficiary to immediately become due and payable.Notwithstanding the preceding sentence, the Beneficiary’s election to accelerate the Loan shall not be effective if (1) Trustor and/or Operating Lessee as applicable is permitted by law (including, without limitation, applicable interest rate laws) to, and actually does, pay the Imposition or the increased portion of the Imposition and (2) Trustor agrees in writing to pay or reimburse Beneficiary in accordance with Section 11.6 for the payment of any such Imposition which becomes payable at any time when the Loan is outstanding. Section 2.5ESCROW DEPOSITS. (a)Without limiting the effect of Section 2.4 and Section 3.1, subject to (b) below, Trustor shall pay to Beneficiary monthly on the same date the monthly installment is payable under the Note, an amount equal to 1/12th of the amounts Beneficiary reasonably estimates are necessary to pay, on an annualized basis, (1) all Impositions and (2) the premiums for the insurance policies required under this Deed of Trust (collectively the “Premiums”) until such time as Trustor has deposited an amount equal to the annual charges for these items and on demand, from time to time, shall pay to Beneficiary any additional amounts necessary to pay the Premiums and Impositions. Trustor will furnish to Beneficiary bills for Impositions and Premiums thirty (30) days before Impositions become delinquent and such Premiums become due for payment. No amounts paid as Impositions or Premiums shall be deemed to be trust funds and these funds may be commingled with the general funds of Beneficiary.If an Event of Default occurs, Beneficiary shall have the right, at its election, to apply any amounts held under this Section 2.5 in reduction of the Secured Indebtedness, or in payment of the Premiums or Impositions for which the amounts were deposited. (b)Notwithstanding the foregoing, if (i) the insurance required to be maintained hereunder is provided under a blanket policy approved by Beneficiary, or (ii) Trustor, Operating Lessee or Manager pay, reserve or set aside funds on a monthly basis in amounts 10 sufficient to provide for the payment of all insurance premiums when due (and such funds need not be segregated or deposited into a specific fund or account), Beneficiary agrees not to require these deposits unless and until (a) there has occurred an Event of Default under the Loan Documents, the Guaranty or the Indemnity Agreement, (b) Trustor, or a Permitted Transferee or a Pre-Approved Transferee no longer owns the Property; (c) except for Permitted Interest Transfers, there has been a change in the general partners, stockholders or members of Trustor or in the constituent general partners or controlling shareholders or controlling members of any of the entities comprising Trustor; or (d) at any time Trustor fails to furnish to Beneficiary, not later than fifteen (15) days before the dates on which any insurance policies would be cancelled, receipts for the payment of such insurance premiums or appropriate proof of issuance of a new policy which continues in force the insurance coverage of the expiring policy.In the event any of these events described in clauses (a) through (d) occur Beneficiary reserves the right to require insurance premiums deposits at any time in its absolute discretion notwithstanding the fact that the default may be cured, or that the transfer or change be approved by Beneficiary. (c)Notwithstanding the foregoing, so long as Trustor, Operating Lessee or Manager pay, reserve or set aside funds on a monthly basis in amounts sufficient to provide for the payment of all Impositions as and when due (which funds need not be segregated or deposited into a specific fund or account), Beneficiary agrees not to require these deposits unless and until (a) there has occurred an Event of Default under the Loan Documents, the Guaranty or the Indemnity Agreement, (b) Trustor, or a Permitted Transferee, or a Pre-Approved Transferee no longer owns the Property; or (c) except for Permitted Interest Transfers, there has been a change in the general partners, stockholders or members of Trustor or in the constituent general partners or controlling shareholders or controlling members of any of the entities comprising Trustor.In the event any of these events described in clauses (a) through (c) occur, Beneficiary reserves the right to require Impositions deposits at any time in its absolute discretion notwithstanding the fact that the default may be cured, or that the transfer or change be approved by Beneficiary. Section 2.6CARE AND USE OF THE PROPERTY. (a)Trustor represents and warrants to Beneficiary as follows: (i)All authorizations, licenses, including without limitation liquor licenses, if any, and operating permits required to allow the Improvements to be operated for the Use have been obtained, paid for and are in full force and effect. (ii)The Improvements and their Use comply with (and no notices of violation have been received in connection with) all Requirements (as defined in this Section) and Trustor and/or Operating Lessee as applicable shall at all times comply with all present or future Requirements affecting or relating to the Property and/or the Use.Trustor shall furnish Beneficiary, on request, proof of compliance with the Requirements.Trustor and/or Operating Lessee as applicable shall not use or permit the use of the Property, or any part thereof, for any illegal purpose. “Requirements” shall mean all laws, ordinances, orders, covenants, conditions and restrictions and other requirements relating to land and building design and construction, use and maintenance, that may now or hereafter pertain to or affect the Property or any part of the Property or the Use, including, without limitation, planning, zoning, subdivision, environmental, 11 air quality, flood hazard, fire safety, handicapped facilities, building, health, fire, traffic, safety, wetlands, coastal and other governmental or regulatory rules, laws, ordinances, statutes, codes and requirements applicable to the Property, including permits, licenses and/or certificates that may be necessary from time to time to comply with any of the these requirements. (iii)Trustor has complied with all requirements of all instruments and agreements affecting the Property, whether or not of record, including without limitation all covenants and agreements by and between Trustor and any governmental or regulatory agency pertaining to the development, use or operation of the Property. Trustor and/or Operating Lessee as applicable, at its sole cost and expense, shall keep the Property in good order, condition, and repair, and make all necessary structural and non-structural, ordinary and extraordinary repairs to the Property and the Improvements. (iv)Trustor and/or Operating Lessee as applicable shall abstain from, and not permit, the commission of waste to the Property and shall not remove or alter in any substantial manner, the structure or character of any Improvements without the prior written consent of Beneficiary. (v)The zoning approval for the Property is not dependent upon the ownership or use of any property which is not encumbered by this Deed of Trust. (vi)Construction of the Improvements on the Property is complete. (vii)The Property is in good repair and condition, free of any material damage. (b)Beneficiaryshall have the right, at any time and from time to time during normal business hours, to enter the Property in order to ascertain Trustor’s and/or Operating Lessee’s compliance as applicable with the Loan Documents, to examine the condition of the Property, to perform an appraisal, to undertake surveying or engineering work, and to inspect premises occupied by tenants. Trustor and/or Operating Lessee as applicable shall cooperate with Beneficiary performing these inspections.Beneficiary’s rights hereunder include its rights under California Civil Code Section 2929.5, as such Section may be amended from time to time.Trustor shall pay all costs incurred by Beneficiary in connection with any such inspections, except as may otherwise be provided in such Section 2929.5. (c)Trustor and/or Operating Lessee as applicable shall use, or cause to be used, the Property continuously for the Use. Trustor and/or Operating Lessee as applicable shall not use, or permit the use of, the Property for any other use without the prior written consent of Beneficiary. Trustor and/or Operating Lessee as applicable shall not file or record a declaration of condominium, master deed of trust or mortgage or any other similar document evidencing the imposition of a so-called “condominium regime” whether superior or subordinate to this Deed of Trust andTrustor and/or Operating Lessee as applicable shall not permit any part of the Property to be converted to, or operated as, a “cooperative apartment house” whereby the tenants or occupants participate in the ownership, management or control of any part of the Property. (d)Without the prior written consent of Beneficiary, Trustor and/or Operating Lessee as applicable shall not (i) initiate or acquiesce in a change in the zoning classification of 12 and/or restrictive covenants affecting the Property or seek any variance under existing zoning ordinances, (ii)use or permit the use of the Property in a manner which may result in the Use becoming a non-conforming use under applicable zoning ordinances, or (iii) subject the Property to restrictive covenants. Section 2.7COLLATERAL SECURITY INSTRUMENTS.Trustor covenants and agrees that if Beneficiary at any time holds additional security for any obligations secured by this Deed of Trust, it may enforce its rights and remedies with respect to the security, at its option, either before, concurrently or after a sale of the Property is made pursuant to the terms of this Deed of Trust. Beneficiary may apply the proceeds of the additional security to the Secured Indebtedness without affecting or waiving any right to any other security, including the security under this Deed of Trust, and without waiving any breach or default of Trustor under this Deed of Trust or any other Loan Document. Section 2.8 MANAGEMENT AGREEMENT. (a)As of the Execution Date, the Management Agreement shall be in full force and effect and Manager shall have no defenses or claims against Trustor with respect thereto.Any new or subsequent agreements providing for the management and operation of the Hyatt Regency at Aventine Hotel shall be subject to Beneficiary’s approval (b)The Management Agreement shall be subordinated to the lien of the Deed of Trust pursuant to an Assignment and Subordination of Management Agreement and Consent of Manager dated as of the date of this Deed of Trust, and further shall be assigned to MetLife as additional security for the Loan. (c)Notwithstanding any provision to the contrary contained herein or in the other Loan Documents, the Trustor and Operating Lessee may not amend, modify, supplement, alter or waive any right under the Management Agreement without the written consent of Beneficiary, provided however, without any requirement for consent, Trustor and Operating Lessee may agree to any nonmaterial modification, change, supplement, alteration or amendment to the Management Agreement and waiver of any nonmaterial rights thereunder, including without limitation, any such modification, change, supplement, alteration, amendment or waiver that does not affect the cash management procedures set forth in the Management Agreement or the Loan Documents, decrease the cash flow of the Property, adversely affect the marketability of the Property, change the definitions of "default" or "event of default," change the definitions of "operating expense" or words of similar meaning to add additional items to or delete items from such definitions, change the definitions of "available cash flow”, “gross operating profit”, “gross revenues” so as to reduce the payments due the Trustor thereunder, change the definition of "debt service ", “owner equity” or “owner remittance amount”, change the timing of remittances to the Trustor or Operating Lessee thereunder, change the priority of distributions of “available cash flow” to Trustor or Operating Lessee thereunder, increase or decrease reserve requirements, change the term of the Management Agreement or increase any Management Fees (as defined in the Management Agreement) payable under such Management Agreement. 13 (d)Notwithstanding the foregoing, Trustor or Operating Lessee may enter into a new Management Agreement approved by Beneficiary with an Acceptable Manager (as hereinafter defined). (i)For purposes of this Section, and subject to subsection (iii) below, "Acceptable Manager" shall mean (a) the current Manager and current brand as of the Execution Date and, at any time prior to two years after the Execution Date, the property managers and brands of Acceptable Manager listed in (ii) below, provided (x) each such property manager or brand continues to be controlled by substantially the same Persons Controlling (as defined in Section 10.4 (d)) such property manager or brand as of the Execution Date (or if such manager is a publicly traded company, such manager continues to be publicly traded on an established securities market), and (y) such property manager has under management, at the time of its engagement as manager, not fewer than 20 first class full service resort or business hotel properties (excluding the Property) containing not fewer than 5,000 hotel rooms in the aggregate; (b) during such two year period, any Close Affiliate (as defined in Section 10.4(d)) of any of the foregoing Persons so long as such Close Affiliate continues to be Controlled by substantially the same Persons Controlling such Close Affiliate as of the Execution Date (or if such close affiliate is a publicly traded company, such Close Affiliate continues to be publicly traded on an established securities market); or (c) any other reputable and experienced professional hotel management company (A) which, or a Close Affiliate of which, shall have at least five years' experience in the management of hotel properties substantially similar in size and complexity to the Property, (B) which, or a Close Affiliate of which, shall have under management, at the time of its engagement as Manager, not fewer than 20 first class full service resort or business hotel properties (excluding the Property) containing not fewer than 5,000 hotel rooms in the aggregate, and (C) approved in writing by Beneficiary. (ii)Each of the following entities or designated brands which are controlled by the following entities is an Acceptable Manager as of the Execution Date: Loews Hotels (Loews), Hilton Hotels Corporation (Hilton), Fairmont Hotels and Resorts (Fairmont, Raffles, Swiss Hotel), Marriott International, Inc., (Marriott, JW Marriott, Ritz Carlton, Renaissance), Starwood (Westin, St. Regis, W Hotel), Hyatt (Grand Hyatt, Hyatt Regency, Park Hyatt), Intercontinental Hotels (InterContinental), KSL Resorts, Four Seasons, Orient Express, Mandarin, Peninsula, or Shangri-La. (iii)Notwithstanding the foregoing, in no event shall any entity which would be deemed a Disqualified Transferee (as defined in Section 10.4(d)) be an Acceptable Manager during the period of time in which it is a Disqualified Transferee. Section 2.9INTEREST RATE CAP AGREEMENT. (a) If at any time during the term of the Loan the net operating income of the Property, as determined by Beneficiary in its sole discretion, is less than 1.40 times the monthly amount of interest payments due under the Loan, Trustor shall enter into an Interest Rate Cap Agreement which shall protect against an increase in interest rates which would cause the Annual Interest Rate to exceed a rate to be determined by Beneficiary in its sole discretion. 14 (b)The Interest Rate Cap Agreement (i) shall be in form acceptable to Beneficiary, (ii) shall be with a counterparty acceptable to Beneficiary and which counterparty shall have a credit rating of “A2” or better by Moody’s Investors Service, Inc., and “A” or better by Standard and Poor’s Rating Group, (iii) shall direct such acceptable counterparty to deposit any and all payments due under the Interest Rate Cap Agreement directly into an account designated by Beneficiary (“Designated Account”) so long as any portion of the Loan remains outstanding, provided however, for purposes of this requirement, the Loan shall be deemed to be remaining outstanding if the Property is transferred to Beneficiary (or its nominee or designee) by judicial foreclosure or non-judicial foreclosure or by deed-in-lieu thereof, (iv) shall have an initial term of one year, and thereafter (A) if the net operating income of the Property, as determined by Beneficiary in its sole discretion at any time and from time to time, is or continues to be less than 1.40 times the monthly amount of interest payments due under the Loan (the “NOI Threshold”), then the Interest Rate Cap Agreement then in effect shall be extended for successive one year terms for as long as the net operating income of the Property does not meet the NOI Threshold, and (B) if the net operating income of the Property as determined by Beneficiary in its sole discretion at any time meets or exceeds the NOI Threshold such that an Interest Rate Cap Agreement is not then required, but at any subsequent time (and from time to time), the net operating income of the Property, as determined by Beneficiary in its sole discretion, fails to meet the NOI Threshold, Trustor shall enter into a new Interest Rate Cap Agreement that satisfies all of the terms and conditions of this Section 2.9, including without limitation, that it have an initial term of one year and successive one year terms, if and as required under the terms of this Section 2.9(b) (iv), and (v) shall have an initial notional amount equal to the unpaid principal balance of the Loan. (c)Trustor shall collaterally assign to Beneficiary all of its right, title and interest to receive any and all payments under the Interest Rate Cap Agreement, and shall deliver to Beneficiary an executed counterpart of such Interest Rate Cap Agreement.Trustor shall comply with all of its obligations under the Interest Rate Cap Agreement.All amounts paid by the counterparty under the Interest Rate Cap Agreement to Trustor or Beneficiary shall be deposited immediately into the Designated Account.Trustor shall take all actions reasonably required by Beneficiary to enforce Beneficiary’s rights under the Interest Rate Cap Agreement in the event of a default by the counterparty and shall not waive, amend or otherwise modify any of its rights thereunder. (d)In the event of a downgrade, withdrawal or qualification of the rating of the counterparty by Moody’s Investors Service, Inc., or by Standard & Poor’s Ratings Group below the ratings described in Section 2.9(b), at Beneficiary’s option, Trustor shall replace the Interest Rate Cap Agreement with a replacement Interest Rate Cap Agreement with a counterparty acceptable to Beneficiary not later than ten (10) business days following receipt of notice from Beneficiary of such downgrade, withdrawal or qualification. (e)In the event that Trustor fails to purchase, deliver and/or maintain the Interest Rate Cap Agreement or any replacement thereof as required hereby or under the terms of the Note, Beneficiary may (in addition to exercising any of its other rights and remedies under the Loan Documents)purchase such Interest Rate Cap Agreement or any replacement thereof and the costs incurred by Beneficiary in purchasing and maintaining the same shall be paid by 15 Trustor with interest thereon at the Default Rate from the date such cost was incurred by Beneficiary until such cost is paid by Trustor to Beneficiary. (f)If and when an Interest Rate Cap Agreement is required pursuant to Section 2.9(a), Trustor shall obtain and deliver to Beneficiary, prior to or concurrent with its delivery of the executed counterpart of the Interest Rate Cap Agreement, an opinion of counsel for the counterparty (upon which Beneficiary and its successors and assigns may rely) in form, scope and substance acceptable to Beneficiary regarding the authorization of the counterparty, the legality, validity, and binding effect of the Interest Rate Cap Agreement, and such other matters as Beneficiary shall reasonably require. (g)The obligation to purchase and maintain the Interest Rate Cap Agreement and any replacement thereof shall be fully recourse to Trustor and the Liable Party. Section 2.10FF&E.If any future acquisition of FF&E is leased, Beneficiary shall receive an assignment of the tenant’s interest in any leased equipment. Beneficiary shall also receive from the lessor (provided lessor is an entity unaffiliated with Beneficiary and its affiliates) of such equipment (i) an estoppel certificate reflecting the lease agreement and the defaults, if any, of Trustor under the lease agreement, and (ii) an agreement providing that if Beneficiary shall ever become the owner of the Real Property, such lessor’s lease, at Beneficiary’s option, may be assumed by Beneficiary at the same rental charges, and under the same terms and conditions as are presently contained in such lease. Section 2.11 SUITS AND OTHER ACTS TO PROTECT THE PROPERTY. (a)Trustor and/or Operating Lessee as applicable shall immediately notify Beneficiary of the commencement, or receipt of notice, of any and all actions or proceedings or other material matter or claim affecting the Property and/or the interest of Beneficiary under the Loan Documents (collectively,“Actions”). Trustor and/or Operating Lessee as applicable shall appear in and defend any Actions. (b)Beneficiary shall have the right, at the cost and expense of Trustor, to institute, maintain and participate in Actions or other proceedings and take such other action, as it may deem appropriate in the good faith exercise of its discretion to preserve or protect the Property and/or the interest of Beneficiary under the Loan Documents.Any money paid by Beneficiary under this Section shall be reimbursed to Beneficiary in accordance with Section 11.6 hereof Section 2.12LIENS AND ENCUMBRANCES.Except as and to the extent expressly set forth in Article X to the contrary, without the prior written consent of Beneficiary, to be exercised in Beneficiary’s sole and absolute discretion, other than the Permitted Exceptions, Trustor and/or Operating Lessee as applicable shall not create, place or allow to remain any lien or encumbrance on the Property, including deeds of trust, mortgages, security interests,conditional sales, mechanic liens, tax liens or assessment liens regardless of whether or not they are subordinate to the lien created by this Deed of Trust (collectively, “Liens and Encumbrances”).If any Liens and Encumbrances are recorded against the Property or any part of the Property, Trustor and/or Operating Lessee as applicable shall obtain a discharge and 16 release of any Liens and Encumbrances within fifteen (15) days after receipt of notice of their existence. ARTICLE III INSURANCE Section 3.1REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES. (a)During the term of this Deed of Trust, Trustor at its sole cost and expense must provide insurance policies and certificates of insurance for types of insurance described below all of which must be satisfactory to Beneficiary as to form of policy, amounts, deductibles, sublimits, types of coverage, exclusions and the companies underwriting these coverages.In no event shall such policies be terminated or otherwise allowed to lapse unless replaced with a policy complying with the requirements set forth in this Article III. Trustor shall be responsible for its own deductibles.Trustor shall also pay for any insurance, or any increase of policy limits, not described in this Deed of Trust which Trustor requires for its own protection or for compliance with government statutes.Trustor's insurance shall be primary and without contribution from any insurance procured by Beneficiary including, without limitation, any insurance obtained by Beneficiary pursuant to Section 3.1 (e) hereof. Policies of insurance shall comply with the following requirements: (1)Property insurance on the Improvements and the Personal Property insuring against any peril now or hereafter included within the classification “All Risk” or “Special Perils,”in each case (i) in an amount equal to 100% of the "Full Replacement Cost" (as hereinafter defined) of the Improvements and Personal Property with a waiver of depreciation and on a Replacement Cost basis; (ii) containing an agreed amount language with respect to the Improvements and Personal Property waiving all co-insurance provisions; (iii) providing for no deductible in excess of $250,000.00; and (iv) containing Ordinance or Law Coverage, Operation of Building Laws, Demolition Costs and Increased Cost of Construction in an amount reasonably required by Beneficiary or if any of the Improvements or the use of the Property constitute non-conforming structures then in the amount of $50,000,000.00. The Full Replacement Cost shall be determined from time to time by an appraiser or contractor designated and paid by Trustor and approved by Beneficiary or by an engineer or appraiser in the regular employ of the insurer.The “Full Replacement Cost” for purposes of this Article III shall mean the estimated total cost of construction required to replace the Improvements with a substitute of like utility, and using modern materials and current standards, design and layout.For purposes of calculating Full Replacement Cost direct (hard) costs shall include, without limitation, labor, materials, supervision and contractor’s profit and overhead and indirect (soft) costs shall include, without limitation, fees for architect’s plans and specifications, construction financing costs, permits, sales taxes, insurance and other costs included in the Marshall Valuation Service published by Marshall & Swifts. (2) Commercial General Liability insurance against claims for personal injury, bodily injury, death or property damage occurring upon, in or about the 17 Property, such insurance (i) to be on the so-called “occurrence” form with a combined single limit of not less than the amount set forth in the Defined Terms; (ii) to continue at not less than this limit until required to be changed by Beneficiary in writing by reason of changed economic conditions making such protection inadequate; and (iii) to cover at least the following hazards: (a) premises and operations; (b) products and completed operations on an “if any” basis; (c) independent contractors; (d) blanket contractual liability for all written contracts; and (e) contractual liability covering the indemnities contained in this Deed of Trust to the extent available. (3)Business Income insurance in an amount sufficient to prevent Trustor from becoming a co-insurer within the terms of the applicable policies, and sufficient to recover eighteen (18) months “Business Income” (as hereinafter defined) and with an Extended Period of Indemnity of 365 days.Notwithstanding the terms of Section 3.1(i) below, the amount of such insurance shall be increased from time to time during the term of this Deed of Trust as and when new leases and renewal leases are entered into and rents payable increase or the annual estimate of gross income form occupancy the Property increases to reflect such rental increases.“Business Income” shall mean the sum of (i) the total anticipated gross income from occupancy of the Property, (ii) the amount of all charges (such as, but not limited to, operating expenses, insurance premiums and taxes) which are the obligation of tenants or occupants to Trustor, and (iii) any other amounts payable to Trustor or to any affiliate of Trustor pursuant to leases. (4)If Beneficiary determines at any time that any part of the Property is located in an area identified on a Flood Hazard Boundary Map or Flood Insurance Rate Map issued by the Federal Emergency Management Agency as having special flood hazards and flood insurance has been made available, Trustor will maintain coverage for the peril of flood meeting the requirements of the current guidelines of the Federal Insurance Administration with a generally acceptable insurance carrier, in an amount not less than the lesser of (i) the Full Replacement Cost or (ii) the maximum amount of insurance which is available under the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as amended.Such coverage may be included in the property policy noted in item 3.1 (a)(1) above. (5)Property insurance covering the building during a period of construction or renovation or alteration of the Improvements, a so-called “Builder’s All Risk” insurance policy in non-reporting form for any Improvements under construction, renovation or alteration including, without limitation, for demolition and increased cost of construction or renovation, in an amount approved by Beneficiary including an Occupancy endorsement and Worker’s Compensation Insurance covering all persons engaged in the construction, renovation or alteration in an amount at least equal to the minimum required by statutory limits of the State of California. (6)Workers’ Compensation insurance, subject to the statutory limits of the State of California, and employer’s liability insurance with a limit of at least $1,000,000.00 per accident and per disease per employee, and $1,000,000.00for disease in the aggregate in respect of any work or operations on or about the Property, or in connection with the Property or its operations (if applicable). 18 (7)Boiler & Machinery insurance or Equipment Breakdown Coverage covering the major components of the central heating, air conditioning and ventilating systems, boilers, other pressure vessels, high pressure piping and machinery, elevators and escalators, if any, and other similar equipment installed in the Improvements, in an amount equal to one hundred percent (100%) of the full replacement cost of all such equipment installed in, on or at the Improvementswith a limit of $50,000,000.00.These policies shall insure against physical damage to and loss of occupancy and use of the Improvements arising out of an accident or breakdown.Such coverage may be included in the master property policy noted in Section 3.1 (a) (1). (8)Insurance from or against losses, damages, costs, expenses, claims and liabilities related to or arising from earthquake in an amount equal to the maximum probable loss for the peril of earthquake in the State of California as determined by the Property Condition Assessment which shall be in an amount equal to (x) the Full Replacement Cost (plus Business Income and Extended Period of Indemnity) multiplied by (y) the probable maximum loss in the Property Condition Assessment approved by Beneficiary in connection with the funding of the Loan with a maximum deductible of 5% on the full earthquake coverage. (9)Insurance from and against all losses, damages, costs, expenses, claims and liabilities related to or arising from acts of terrorism, in the amount of Full Replacement Cost (plus Business Income and Extended Period of Indemnity) with a deductible not to exceed $250,000.00, issued by such companies, and on such forms of insurance policies as required by MetLife. (10)Business Automobile Insurance with a combined single limit of not less than $1,000,000 per occurrence for bodily injury and property damage arising out of the use of owned, non-owned, hired and/or leased automotive equipment when such equipment is operated by Trustor, Trustor’s employees or Trustor’s agents in connection with the Property. (11)Such other insurance (i) as may from time to time be required under the REA and/or (ii) as may from time to time be reasonably required by Beneficiary against other insurable hazards, including, but not limited to, vandalism, sinkhole and mine subsidence. (b)Beneficiary’s interest must be clearly stated by endorsement in the insurance policies described in this Section 3.1 as follows: (1)The policies of insurance referenced in Subsections (a)(1), (a)(3), (a)(4), (a)(5) and (a)(7) of this Section 3.1 shall identify Beneficiary under the New York Standard Mortgagee Clause (non-contributory) endorsement. (2)The insurance policies referenced in Section 3.1 (a)(2) and (a)(10) shall name Beneficiary as anadditional insured. (3)All of the policies referred to in Section 3.1 shall provide for at least thirty (30) days’ written notice to Beneficiary in the event of policy cancellation and/or material change. 19 (c)All the insurance companies must be authorized to do business in the State and be approved by Beneficiary in the good faith exercise of its discretion. The insurance companies must have a general policy rating of A- or better and a financial class of VIII by A.M. Best Company, with any exceptions subject to Beneficiary’s approval, which approval shall not be unreasonably withheld.So called “Cut-through” endorsements shall not be permitted.Trustor shall deliver evidence satisfactory to Beneficiary of payment of premiums due under the insurance policies. (d)Trustor shall deliver evidence satisfactory to Beneficiary of payment of premiums due under the insurance policies. (e)Certified copies of the policies, and any endorsements, shall be madeavailable for inspection by Beneficiary upon request. If any policy is canceled before the Loan is satisfied, and Trustor fails to immediatelyprocure replacement insurance, Beneficiary reserves the right but shall not have the obligation immediately to procure replacement insurance at Trustor’s cost. (f)Trustor shall be required during the term of the Loan to continue to provide Beneficiary with evidence of original renewal policies or replacements of the insurance policies referenced in Section 3.1 (a).Beneficiary may accept Certificates of Insurance evidencing insurance policies referenced in Subsections (a)(2), (a)(4), and (a)(6) of this Section 3.1 instead of requiring the actual policies; provided, however, Beneficiary will not accept certificates which do not confer rights on Beneficiary as certificate holder which are satisfactory to Beneficiary, in its sole discretion.Additionally, in the event Beneficiary accepts an insurance binder as evidence of insurance, an insurance policy or certificate, satisfactory to Beneficiary must be submitted to Beneficiary at least fifteen (15) days prior to the expiration date of the binder. (g) Beneficiary shall be provided with renewal Certificates of Insurance, or Binders, not less than fifteen (15) days following expiration. The failure of Trustor to maintain the insurance required under this Article III shall not constitute a waiver of Trustor’s obligation to fulfill these requirements. (h)All binders, policies, endorsements, certificates, and cancellation notices are to be sent to the Beneficiary’s Address for Insurance Notification as set forth in the Defined Terms until changed by notice from Beneficiary. (i)As long as New Aventine, L.L.C. is the Trustor and SHC Aventine II, L.L.C. is the Liable Party, insurance coverage provided under the initial insurance policies approved by Beneficiary as of the closing of the Loan (the “Initial Insurance Policy”), and any renewal or extension of the Initial Insurance Policy with the same types and amounts of coverage shall be deemed to comply with the requirements for insurance herein. Section 3.2ADJUSTMENT OF CLAIMS. (a)Subject to clause (c) below, in the event of a Casualty or Condemnation where the claim for damage to, or loss or destruction of, all or a portion of the Property does not exceed $5,000,000.00, Trustor may settle and adjust such claim; provided that such adjustment is 20 carried out in a competent and timely manner. In such case, Trustor and Operating Lessee are authorized to collect and receive for Beneficiary any insurance proceeds. (b)Subject to clause (c) below, in the event of a Casualty or Condemnation where the claim for damage to, or loss or destruction of, all or a portion of the Property exceeds $5,000,000.00, Trustor may settle and adjust such claim only with the prior written consent of the Beneficiary (which consent shall not be unreasonably withheld or delayed). (c)Notwithstanding the terms of clauses (a) and (b) above, Beneficiary shall have the sole authority to adjust any claim with respect to a Casualty or Condemnation and to collection all insurance proceeds during the period an Event of Default has occurred and is continuing. Section 3.3ASSIGNMENT TO BENEFICIARY.In the event of the foreclosure of this Deed of Trust or other transfer of the title to the Property in extinguishment of the Secured Indebtedness, all right, title and interest of Trustor and/or Operating Lessee as applicable in and to any insurance policy, or premiumsor payments in satisfaction of claims or any other rights under these insurance policies and any other insurance policies covering the Property shall pass to the transferee of the Property. ARTICLE IV BOOKS, RECORDS AND ACCOUNTS Section 4.1BOOKS AND RECORDS.Trustor and/or Operating Lessee as applicable shall keep adequate books and records of account in accordance with generally accepted accounting principles (as supplemented by the Uniform System of Accounts for the Lodging Industry, current edition) (“GAAP”), or in accordance with other methods acceptable to Beneficiary in its sole discretion, consistently applied and furnish to Beneficiary: (a)quarterly rent rolls in electronic form if available and otherwise by hard copy, detailing the names of all tenants of the Improvements, the portion of Improvements occupied by each tenant, the base rent and any other charges payable under each Lease (as defined in Section 5.2) and the term of each Lease, including the expiration date, and any other information as is reasonably required by Beneficiary, within thirty (30) days after the end of each fiscal quarter; (b)a quarterly operating statement of the Property and year to date operating statements in electronic form detailing the total revenues received, total expenses incurred, total cost of all capital improvements, total debt service and total cash flow, to be prepared and certified by Trustor in the form required by Beneficiary, and if available, any quarterly operating statement prepared by an independent certified public accountant, within thirty (30) days after the close of each fiscal quarter of Trustor; (c)an annual balance sheet and profit and loss statement of Trustor in electronic form in the form required by Beneficiary, prepared and certified by Trustor, as the case may be, or if required by Beneficiary, audited financial statements for Trustor and any Liable Party prepared by an independent certified public accountant acceptable to Beneficiary 21 within ninety (90) days after the close of each fiscal year of Trustor and the Liable Party, as the case may be; and, (d)the annual operating budget for the Property for the upcoming one(1) year period (i) at least fifteen (15) days prior to the beginning of each calendar year and (ii) in the form when and as finally approved by Trustor and/or Operating Lessee. Section 4.2PROPERTY REPORTS.Upon request from Beneficiary or its representatives and designees, Trustor and/or Operating Lessee as applicable shall furnish in a timely manner to Beneficiary: an accounting of all security deposits held in connection with any Lease of any part of the Property, including the name and identification number of the accounts in which such security deposits are held, the name and address of the financial institutions in which such security deposits are held and the name of the person to contact at such financial institution, along with any authority or release necessary for Beneficiary to obtain information regarding such accounts directly from such financial institutions. Section 4.3 ADDITIONAL MATTERS. (a)Trustor shall furnish Beneficiary with such other additional financial or management information (including State and Federal tax returns) as may, from time to time, be reasonably required by Beneficiary or the rating agencies in form and substance satisfactory to Beneficiary or the rating agencies. (b)Trustor shall furnish Beneficiary and its agents convenient facilities for the examination and audit of any such books and records. (c)Beneficiary and its representatives shall have the right upon prior written notice to examine and audit the records, books, management and other papers of Trustor and its affiliates or of any guarantor or indemnitor which reflect upon their financial condition and/or the income, expenses and operations of the Property, at the Property or at any office regularly maintained by Trustor, its affiliates or any guarantor or indemnitor where the books and records are located.Beneficiary shall have the right upon notice to make copies and extracts from the foregoing records and other papers. ARTICLE V LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY Section 5.1 TRUSTOR’S REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants to Trustee and Beneficiary as follows: (a)There are no leases or occupancy agreements affecting the Property except those leases and amendments listed on ExhibitB to the Assignment of Leases, and Trustor has delivered to Beneficiary true, correct and complete copies of all leases, including amendments (collectively, “Existing Leases”). 22 (b)There are no defaults by Trustor and/or Operating Lessee as applicable under the Existing Leases and, to the best knowledge of Trustor, there are no defaults by Manager or any tenants under the Existing Leases.The Existing Leases are in full force and effect. (c)To the best knowledge of Trustor, none of the tenants now occupying 10% or more of the Property or having a current lease affecting 10% or more of the Property or any guarantor of any such lease (1) is the subject of any bankruptcy, reorganization or insolvency proceeding or any other debtor-creditor proceeding. (d)No Existing Leases with a square footage of 10,000 square feet or more may be amended terminated or canceled unilaterally by a tenant and no tenant may be released from its obligations, except in the event of (i) material damage to, or destruction of, the Property or (ii) condemnation. (e)There are no defaults by Trustor and/or Operating Lessee as applicable under the Restaurant Lease and, to the best knowledge of Trustor, there are no defaults by the lessor under the Restaurant Lease and the Restaurant Lease is in full force and effect. Section 5.2 REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OPERATING LEASE. (a)The Operating Lease shall not be amended or modified or terminated without the prior written approval of Beneficiary; provided however, that Trustor and Operating Lessee may without Beneficiary’s approval agree to non-material modifications or amendments to the Operating Lease which do not materially alter the obligations of Trustor as Operating Lessor, grant Operating Lessee any rights or powers with respect to the Property that are inconsistent with the rights and obligations of Trustor under the Loan Documents, or grant or confer upon any third party any of the rights, benefits or obligations under the Operating Lease, including without limitation any right to receive any of the income, revenue or profits of the Property. (b)Trustor absolutely, presently and unconditionally grants, assigns and transfers to Beneficiary all of Trustor’s right, title, interest and estate in, to and under the Operating Lease; provided, that Beneficiary acknowledges and agrees that it will not exercise its rights prior to an Event of Default by Trustor hereunder. (c)In the event of a termination, cancellation or surrender of the Operating Lease by Operating Lessee, Trustor shall assume any and all obligations of Operating Lessee under the Management Agreement and cure any and all defaults of Operating Lessee under the Management Agreement Section 5.3ASSIGNMENT OF LEASES.In order to further secure payment of the Secured Indebtedness and the performance of obligations of Trustor and/or Operating Lessee as applicable under the Loan Documents, Trustor and/or Operating Lessee as applicable absolutely, presently and unconditionally grants, assigns and transfers to Beneficiary all of Trustor’s and/or Operating Lessee’s right, title, interest and estate in, to and under (i) all of the Existing Leases affecting the Property and (ii) all of the future leases, lease amendments, guaranties and 23 amendments of guaranties and (iii) the Rents and Profits. Beneficiary acknowledges and agrees that Trustor and Operating Lessee are permitted to collect the Rents and Profitsunless and until an Event of Default occurs.Such permission shall be reinstated upon cure of an Event of Default.The Existing Leases and all future leases, lease amendments, guaranties and amendments of guaranties are collectively referred to as the “Leases” but such term expressly excludes the Operating Lease. Section 5.4PERFORMANCE OF OBLIGATIONS. (a)Trustor and/or Operating Lessee as applicable shall perform all obligations under any and all Leases.If any of the acts described in this Section are done without the written consent of Beneficiary, at the option of Beneficiary, they shall be of no force or effect and shall constitute a default under this Deed of Trust. (b)Trustor and/or Operating Lessee as applicable agrees to furnish Beneficiary executed copies of all future Leases for premises of 10,000 square feet or more.Trustor and/or Operating Lessee as applicable shall not, without the express written consent of Beneficiary, (i) enter into or extend any Lease unless the Lease is on the standard form lease approved by Beneficiary and complies with the Leasing Guidelines which are attached to this Deed of Trust asExhibit “B”, or (ii) modify or amend any Leases in any material way or materially reduce the rent, or (iii)unless the tenants remain liable under the Leases, consent to an assignment of the tenant’s interest or to a subletting of the demised premises under any Lease, or (iv) accept payment of advance rents or security deposits in an amount in excess of one month’s rent or (v) enter into any options to purchase the Property. (c)Notwithstanding anything to the contrary in this Deed of Trust, (i) the covenants and agreements of Trustor and Operating Lessee in Sections 5.4, 5.5 and 5.6 hereunder shall be subject to the limitation that Trustor and Operating Lessee shall only be required to use commercially reasonably efforts to enforce any rights they may have under the Management Agreement to ensure that Manager takes actions under the Management Agreement consistent with the requirements of Sections 5.4, 5.5 and 5.6hereof and (ii) subject to the obligation to use commercially reasonable efforts to enforce any rights under the Management Agreement, Trustor, Operating Lessee and Liable Party shall not be deemed in default hereunder as a result of the exercise by Manager of any of its rights pursuant to the Management Agreement with respect to the subject matter of Sections 5.4, 5.5 and 5.6of this Deed of Trust; and (iii) the rights of Manager under the Management Agreement with respect to the subject matter of Sections 5.4, 5.5 and 5.6 shall not be limited or restricted in any manner except as may be expressly provided in an instrument in writing signed by Manager and delivered to Beneficiary (d)Notwithstanding the foregoing, the Operating Lease shall not be subject to the Leasing Guidelines or the provisions of Section 5.3, provided however that any leasing or subleasing of all or any part of the Leased Improvements (as defined in the Operating Lease) pursuant to the Operating Lease shall be subject to the Leasing Guidelines. Section 5.5 SUBORDINATE LEASES.The Operating Lease and each Lease entered into after the Execution Date affecting the Property shall be absolutely subordinate to the lien of this Deed of Trust and shall also contain a provision, satisfactory to Beneficiary, to the effect that 24 in the event of the judicial or non-judicial foreclosure of the Property, at the election of the acquiring foreclosure purchaser, the particular Lease shall not be terminated and the tenant shall attorn to the purchaser. If requested to do so, the tenant shall agree to enter into a new Lease for the balance of the term upon the same terms and conditions.If Beneficiary requests, Trustor and/or Operating Lessee as applicable shall cause a tenant or tenants to enter into subordination and attornment agreements or nondisturbance agreement with Beneficiary on forms which have been approved by Beneficiary. Section 5.6LEASING COMMISSIONS.Trustor covenants and agrees that all contracts and agreements relating to the Property, if any, entered into by Trustor or Operating Lessee requiring the payment of leasing commissions, management fees or other similar compensation shall (i) provide that the obligation will not be enforceable against Beneficiary and (ii) be subordinate to the lien of this Deed of Trust.Beneficiary will be provided evidence of Trustor’s compliance with this Section upon request. Section 5.7REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE RESTAURANT LEASE. (a)The Restaurant Lease shall not be amended or modified or terminated by Trustor or Operating Lessee without the prior written approval of Beneficiary; provided however, that Manager, Trustor and/or Operating Lessee, as applicable may without Beneficiary’s approval agree to non-material modifications or amendments to the Restaurant Lease which do not materially alter the obligations or rights of Trustor and/or Operating Lessee, as applicable as lessee thereunder, or grant or confer upon any third party any of the rights, benefits or obligations under the Restaurant Lease, including without limitation any right to receive any of the income, revenue or profits of the Property. (b)Trustor and/or Operating Lessee, as applicable, covenants and agrees that it will not sublease the premises or assign its interest in the Restaurant Lease without Beneficiary’s prior written consent, except as part of a transaction permitted under Article 10 of this Deed of Trust. (c)Trustor and/or Operating Lessee, as applicable, absolutely, presently and unconditionally grants, assigns and transfers to Beneficiary all of Trustor’s right, title, interest and estate in, to and under the Restaurant Lease; provided, that Beneficiary acknowledges and agrees that it will not exercise its rights prior to an Event of Default by Trustor hereunder. (d)Trustor and/or Operating Lessee, as applicable, shall provide Beneficiary with copies of all notices and notices of default received from the lessee promptly upon receipt by Trustor and/or Operating Lessee, as applicable or given by Trustor and/or Operating Lessee, as applicable to lessee under the Restaurant Lease. (e)Beneficiary agrees to reasonably cooperate to cure anydefault alleged by Landlord under Section 29.6 of the Restaurant Lease by reason of this Deed of Trust. Section 5.8REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE REA. 25 (a)The REA shall not be amended or modified or terminated by Trustor or Operating Lessee without the prior written approval of Beneficiary; provided however, that Trustor may without Beneficiary’s approval agree to non-material modifications or amendments to the REA which do not materially alter the obligations or rights of Trustor thereunder, or grant or confer upon any third party any of the rights, benefits or obligations under the REA. (b)Trustor absolutely, presently and unconditionally grants, assigns and transfers to Beneficiary all of Trustor’s right, title, interest and estate in, to and under the REA; provided, that Beneficiary acknowledges and agrees that it will not exercise its rights prior to an Event of Default by Trustor hereunder except as reasonably required to protect its security interest. (c)There are no defaults by Trustor under the REA, including without limitation the provisions of the REA pertaining to insurance coverage and, to the best knowledge of Trustor, there are no defaults by any other partiesunder the REA and the REA is in full force and effect. (d)Trustor shall provide Beneficiary with copies of all notices and notices of default received under the REApromptly upon receipt by Trustor or given by Trustor to under the REA. Section 5.9REPRESENTATIONS AND COVENANTS WITH RESPECT TO THE OWNER AGREEMENT. (a)The Owner Agreement shall not be amended or modified or terminated by Trustor or Operating Lessee without the prior written approval of Beneficiary; provided however, that Manager, Trustor and Operating Lessee may without Beneficiary’s approval agree to non-material modifications or amendments to the Owner Agreement which do not materially alter the obligations or rights of Trustor thereunder. (b)Trustor absolutely, presently and unconditionally grants, assigns and transfers to Beneficiary all of Trustor’s right, title, interest and estate in, to and under the Owner Agreement; provided, that Beneficiary acknowledges and agrees that it will not exercise its rights prior to an Event of Default by Trustor hereunder. ARTICLE VI ENVIRONMENTAL HAZARDS Section 6.1REPRESENTATIONS AND WARRANTIES.Trustor hereby represents, warrants, covenants and agrees to and with Beneficiary that (i) neither Trustor nor, to the best of Trustor’s knowledge, after due inquiry, any tenant, subtenant or occupant of the Propertyhas at any time placed, suffered or permitted the presence of any Hazardous Materials (as defined in Section 6.5) at, on, under, within or about the Propertyexcept as expressly disclosed in the Phase I Environmental Report provided to Beneficiary or as expressly approved by Beneficiary in writing and (ii) all operations or activities upon the Property, and any use or occupancy of the Property by Trustor and/or Operating Lessee as applicable, and any tenant, subtenant or occupant of the Property are presently and shall in the future be in compliance with all Requirements of 26 Environmental Laws (as defined in Section 6.6), (iii) Trustor and/or Operating Lessee as applicable will use commercially reasonable efforts to assure that any tenant, subtenant or occupant of the Property shall in the future be in compliance with all Requirements of Environmental Laws, (iv) all operations or activities upon the Property are presently and shall in the future be in compliance with all Requirements of Environmental Laws, (v)Trustor does not know of, and has not received, any written or oral notice or other communication from any person or entity (including, without limitation, a governmental entity) that remains pending relating to Hazardous Materials or Remedial Work pertaining thereto, of possible liability of any person or entity pursuant to any Requirements of Environmental Laws, other environmental conditions in connection with the Property, or any actual administrative or judicial proceedings in connection with any of the foregoing, (vi) Trustor and/or Operating Lessee as applicable shall not do or allow any tenant or other user of the Property to do any act that materially increases the dangers to human health or the environment, poses an unreasonable risk of harm to any person or entity (whether on or off the Property), impairs or could reasonable be expected to impair the value of the Property, is contrary to any requirement of any insurer, constitutes a public or private nuisance, constitutes waste, or violates any covenant, condition, agreement or easement applicable to the Property, and (vii) Trustor has truthfully and fully provided to Beneficiary, in writing, any and all information relating to environmental conditions in, on, under or from the Property that is known to Trustor and that is contained in files and records of Trustor and/or Operating Lessee, as applicable, including, without limitation, any reports relating to Hazardous Materials in, on, under or from the Property and/or to the environmental condition of the Property.Notwithstanding the foregoing, as to the Restaurant Lease and the premises demised under the Restaurant Lease, Trustor is making such representations and warranties only with respect to itself and Operating Lessee. Section 6.2REMEDIAL WORK.In the event any investigation or monitoring of site conditions or any clean-up, containment, restoration, removal or other remedial work (collectively, the “Remedial Work”) is required under any Requirements of Environmental Laws, Trustor and/or Operating Lessee as applicable shall perform or cause to be performed the Remedial Work in compliance with the applicable law, regulation, order or agreement.All Remedial Work shall be performed by one or more contractors, selected by Trustor and/or Operating Lessee as applicable and approved in advance in writing by Beneficiary, and under the supervision of a consulting engineer, selected by Trustor and/or Operating Lessee as applicable and approved in advance in writing by Beneficiary.All costs and expenses of Remedial Work shall be paid by Trustor and/or Operating Lessee as applicable including, without limitation, the charges of the contractor(s) and/or the consulting engineer, and Beneficiary’s reasonable attorneys’, architects’ and/or consultants’ fees and costs incurred in connection with monitoring or review of the Remedial Work.In the event Trustor and/or Operating Lessee as applicable shall fail to timely commence, or cause to be commenced, or fail to diligently prosecute to completion, the Remedial Work, Beneficiary may, but shall not be required to, cause such Remedial Work to be performed, subject to the provisions of Sections 11.5 and 11.6. Section 6.3ENVIRONMENTAL SITE ASSESSMENT.Beneficiary shall have the right, at any time and from time to time, if Beneficiary has a reasonable belief that the environmental condition of the Property has adversely changed since the date of the Loan to undertake, at the expense of Trustor,an environmental site assessment on the Property, including any testing that Beneficiary may determine, in its sole discretion, is necessary or 27 desirable to ascertain the environmental condition of the Property and the compliance of the Property with Requirements of Environmental Laws.Trustor and/or Operating Lessee as applicable shall cooperate fully with Beneficiary and its consultants performing such assessments and tests. Section 6.4UNSECURED OBLIGATIONS.No amounts which may become owing by Trustor to Beneficiary under this Article VI or under any other provision of this Deed of Trust as a result of a breach of or violation of this Article VI shall be secured by this Deed of Trust. The obligations shall continue in full force and effect and any breach of this Article VIshall constitute an Event of Default. The lien of this Deed of Trust shall not secure (i) any obligations evidenced by or arising under the Indemnity Agreement (“Unsecured Obligations”), or (ii) any other obligations to the extent that they are the same or have the same effect as any of the Unsecured Obligations.The Unsecured Obligations shall continue in full force, and any breach or default of any such obligations shall constitute a breach or default under this Deed of Trust but the proceeds of any foreclosure sale shall not be applied against Unsecured Obligations.Nothing in this Section shall in any way limit or otherwise affect the right of Beneficiary to obtain a judgment in accordance with applicable law for any deficiency in recovery of all obligations that are secured by this Deed of Trust following foreclosure, notwithstanding that the deficiency judgment may result from diminution in the value of the Property by reason of any event or occurrence pertaining to Hazardous Materials or any Requirements of Environmental Laws. Section 6.5
